DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 16 each include limitations directed to “an active gas hole group” without defining what is meant by active.  For purposes of examination, it is presumed that an “active gas hole group” is the subset of air holes which at a given time have air passing through them. 
In claim 8, it is unclear what is meant by “a sweeping operation in which the gas is injected toward the target chip along a direction from a first edge of the target chip toward a second edge of the target chip” because the specification and drawings show the gas to be injected only in a direction perpendicular to the bottom of the chip.  The disclosure does not show an air stream which initiates at a first edge of the target chip in a direction toward the second edge of the target chip.  For purposes of examination, it is presumed the above phrase means that the air stream initiates underneath a first edge of the target chip and during the sweeping operation the location of the initiating point moves until it is underneath the second edge of the target chip.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Korean Patent Publication KR20130130391A (Lee et al.).  Lee et al. shows a chip ejecting apparatus comprising: a table, 110, provided with a dicing tape, 20, and a target chip, 10, adhered to an upper surface of the dicing tape; an ejector including a plurality of gas holes, 115c, configured to inject a gas toward a lower surface of the dicing tape; and a mechanism, 151, 173, 176, configured to separately control on/off operations of the plurality of gas holes and select an active gas hole group from the plurality of gas holes, wherein the active gas hole group is selected to overlap the target chip, and is configured to inject the gas toward the dicing tape along a direction from a first edge of the target chip toward a second edge of the target chip opposite to the first edge of the target chip (Figs. 2, 3c, 4b; English translation: Detailed Description paragraphs 9-11, 19).  Although Lee et al. fails to show a controller as part of the mechanism configured to separately control on/off operations of the plurality of gas holes, controllers are conventionally used in chip ejecting apparatuses.  If the apparatus of Lee et al. does not include a controller, it would have been obvious to one of ordinary skill in the art at the time of filing the application to add a controller to automate the system, thereby increasing product throughput and lessening the number of operators needed to run the production line.
Regarding claim 3, Lee et al. shows the active gas hole group is configured to move with respect to the table and to inject the gas along the direction from the first edge of the target chip toward the second edge of the target chip (English translation: Detailed Description paragraphs 11, 19).  
Regarding claim 4, in the apparatus of Lee et al., wherein the active gas hole group comprises a first gas hole group adjacent to the first edge of the target chip and a second gas hole group adjacent to a central portion of the target chip, and the controller is configured to operate the second gas hole group after operating the first gas hole group (Figs. 3c, 4b; English translation: Detailed Description paragraphs 11, 19).  
Regarding claim 5, Lee et al. further shows the plurality of gas holes are arranged in a lattice form (Fig. 3c).  
Regarding claim 6, in the apparatus of Lee et al., the first edge and the second edge of the target chip are opposite to each other in a first direction, and the active gas hole group comprises at least two gas holes arranged in a second direction crossing the first direction among the plurality of gas holes (Figs. 3c, 4b).  
Regarding claim 7, whether the gas of Lee et al. comprises a cooling gas is dependent upon the temperature of the materials worked upon.  A gas ejected toward an object will have a cooling effect on the object if it has a lower temperature than the object.  Limitations to materials worked upon are only given patentable weight in an apparatus claim to the extent that the apparatus is capable of working on those materials.  The apparatus of Lee et al. is capable of working on a dicing tape and target chip that are at a higher temperature than the gas, such that the gas will have a cooling effect.  
Regarding claim 16, Lee et al. shows a chip ejecting apparatus comprising: a table, 110, provided with a dicing tape, 20, and a target chip, 10, adhered to an upper surface of the dicing tape; an ejector including a plurality of gas holes configured to inject a gas toward a lower surface of the dicing tape; and a mechanism, 151, 173, 176,  configured to separately control on/off operations of the plurality of gas holes and to select an active gas hole group from the plurality of gas holes, wherein the active gas hole group is selected to overlap the target chip, and comprises a first gas hole group adjacent to a first edge of the target chip and a second active gas hole group adjacent to a central portion of the target chip, and the controller is configured to perform an on operation of the second gas hole group after performing an on operation of the first gas hole group.  (Figs. 2, 3c, 4b; English translation: Detailed Description paragraphs 9-11, 19).  Although Lee et al. fails to show a controller as part of the mechanism configured to separately control on/off operations of the plurality of gas holes, controllers are conventionally used in chip ejecting apparatuses.  If the apparatus of Lee et al. does not include a controller, it would have been obvious to one of ordinary skill in the art at the time of filing the application to add a controller to automate the system, thereby increasing product throughput and lessening the number of operators needed to run the production line.
Regarding claim 17, in the apparatus of Lee et al., the first gas hole group and the second gas hole group are arranged in a first direction, the first gas hole group comprises first gas holes arranged in a second direction crossing the first direction, and the second gas hole group comprises second gas holes arranged in the second direction (Figs. 3c, 4b).  
Regarding claim 18, Lee et al. further shows the active gas hole group further comprises a third gas hole group adjacent to a second edge of the target chip opposite to the first edge of the target chip, and the controller is configured to perform an on operation of the third gas hole group after performing the on operation of the second gas hole group (Figs. 2, 3c, 4b; English translation: Detailed Description paragraphs 9-11, 19).    

Allowable Subject Matter
Claims 2, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to suggest adding an eject pin to the gas injecting ejector of Lee et al.  Joo et al. (United States Patent Application Publication # 2014/0027049) shows an eject pin moving in a hole through which gas may be injected but adding this eject pin to the apparatus of Lee et al. would not create an obviously operable apparatus.  
Minnich et al. (United States Patent # 10,090,177) shows an apparatus with a plurality of holes through which a plurality of eject pins and cooling fluid may pass but the cooling fluid would pass through all of the holes at the same time.
Regarding claim 19, the apparatus of Lee et al. is not capable of turning on the first gas hole group and second gas hole group at the same time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong et al. shows an apparatus with a plurality of holes through which ejecting pins are selectively lifted but fails to suggest these holes to also inject gas toward the dicing tape.  Yamamoto et al. shows an apparatus with a plurality of holes through which air may be injected or a vacuum drawn, but a subset of the holes cannot be selectively activated. Kwong et al. and Cheung et al. show apparatuses with selectively operated ejecting pins but do not include gas injecting holes. Roessner et al. shows an apparatus that can direct a cryogenic gas toward the edges of the target chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 19, 2021